Citation Nr: 1542012	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  03-22 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Whether vacatur of an August 2015 decision denying service connection for diabetes mellitus type II to include as due to herbicide exposure is warranted.

2. Entitlement to service connection for diabetes type II to include as due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active service in the Air Force from September 1966 to September 1970.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In April 2015, the Veteran testified at a videoconference hearing.  A transcript of that hearing is of record.  

In an August 2015 document, the Board denied direct service connection, to include as due to herbicide exposure.  Issues of service connection for diabetes as secondary to service connected disability, an increased compensable evaluation for residual bypass grafting scarring, and an increased rating for coronary heart disease to include a total rating were remanded in that document, and are unaffected by the decision reached herein.

The Veteran's claims file is encompassed entirely in the Virtual VA and Veterans Benefits Management System (VBMS) electronic files.

The issue of service connection for diabetes mellitus type II to include as due to herbicide exposure is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

Evidence pertinent to the appeal seeking service compensation for diabetes mellitus type II was received at the Board on August 10, 2015, but was not associated with the claims file until after the Board's decision on August 13, 2015, denying the Veteran's service connection claim.


CONCLUSION OF LAW

The criteria for vacating the Board decision issued August 13, 2015, only as it pertains to service connection for diabetes mellitus type II to include as due to herbicide exposure have been met.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2015).


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2015).

In an appellate decision dated August 13, 2015, the Board denied entitlement to service connection for diabetes mellitus type II on a direct basis, to include as due to herbicide exposure.  Prior to that decision, on August 10, 2015, the Board received additional medical evidence addressing the etiology of the Veteran's diabetes.  The new evidence was not associated with the claims file at the time of the Board's August 13, 2015, decision, and the Board did not consider this evidence in reaching the decision.

Accordingly, the August 13, 2015, Board decision addressing the issue of entitlement to service connection for diabetes mellitus type II to include as due to herbicide exposure must be vacated.


ORDER

Only to the extent it denied the claim of service connection for diabetes mellitus type II to include as due to herbicide exposure, the August 13, 2015, Board decision is vacated.


REMAND

As noted above, the Veteran has submitted additional medical evidence pertaining to his claim of entitlement to service connection for type II diabetes mellitus to include as due to herbicide exposure.  This pertinent evidence was not reviewed by the Board or the RO and may impact the issues otherwise remanded in the August 2015 document.  In order to assure that the Veteran is provided with due process, this matter will be remanded for RO review. 

Accordingly, the case is REMANDED for the following action:

Review the expanded record and readjudicate the issue of entitlement to service connection for type II diabetes mellitus on a direct basis to include as due to herbicide exposure along with the other remanded issues.  Unless the benefits sought on appeal are granted, the Veteran and his representative, if any, should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


